DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 9/24/2021 has been entered. The Applicant has amended independent claims 11 by adding allowable subject matter of objected dependent claim 20, and cancelled claim 20. Claims 1-10 were previously cancelled.  Claims 11-19 and 21-30 are pending.
Response to Arguments
Applicant’s arguments filed on 9/24/2021 with respect to the rejection of claim 11 are based on new amendments. The arguments have been fully considered and are persuasive. Therefore, the rejection of claims 11-19 and 21 has been withdrawn. Claims 22-30 were allowed in previous office action dated 6/24/2021.
Reasons for Allowance
Claims 11-19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 11 and 22 are allowable over the prior art of record for at least the reason that, even though the prior art discloses a long-range optical sighting device, in particular a telescopic sight including a housing, an objective, an eyepiece, a reversing system and a target mark and which has target mark illumination that is 
Claims 12-19 and 21 are allowable for depending on independent claim 11, and claims 23-30 are allowable for depending on independent claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A/Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872